362 F.3d 874
Nydia ESTADES-NEGRONI, Plaintiff, Appellant,v.The ASSOCIATES CORPORATION OF NORTH AMERICA, Associates Financial Services, Associates First Capital Corporation, Associates Corporation of Puerto Rico, Inc., Defendants, Appellees.
No. 02-1852.
United States Court of Appeals, First Circuit.
March 25, 2004.

Alfredo Fernandez Martinez, Delgado & Fernandez, LLP, San Juan, PR, for Plaintiff-Appellant.
Heidi L. Rodriguez Benitez, Agustin Collazo Law Office, Hato Rey, PR, Jorge I. Peirats, Pietrantoni Mendez & Alvarez, LLP, San Juan, PR, Victor J. Maya, Elarbee, Thompson & Trapnell, LLP, Atlanta, GA, for Defendant-Appellee.
Before TORRUELLA, Circuit Judge, COFFIN, Senior Circuit Judge, and LIPEZ, Circuit Judge.
ORDER OF COURT
The appellant's petition for panel rehearing, filed February 25, 2004 is granted. The court's opinion issued October 1, 2003, is withdrawn, and the judgment entered October 1, 2003, is vacated.


1
The mandate issued February 18, 2004 is recalled.


2
The parties are directed to simultaneously file additional briefs that address: (1) what portions of the deposition transcripts excerpted in the supplemental appendix filed in this court on October 2, 2002 by plaintiff-appellant were part of the district court record; and (2) the legal significance of this evidence to the disposition of this appeal. This court is aware of the filing by plaintiff-appellant of an excerpt of Blanca Noelia Badillo's deposition in certified translation on September 11, 2000 and of the inclusion of translated excerpts from the depositions of Juan Irizarry and Wilfredo Ortiz Guerra in plaintiff-appellant's December 20, 2000 sur-reply opposing the motion for summary judgment. Parties should attach to their briefs photocopies of any pages from the district court record that include translations of the deposition transcripts of the aforementioned deponents. The briefs are not to exceed 10 pages, exclusive of attachments, and are to be filed with the clerk of this court by April 14, 2004. [Counsel are directed to Fed. R.App. 32 and Local Rule 32.]